Pierce, J.
This is an action of tort to recover damages for personal injuries and property damages alleged to have been sustained by the plaintiff in a collision between two automobiles, one driven by the plaintiff and the other by the defendant. The answer of the defendant is a general denial, and a special answer to the effect that a judgment had been entered in behalf of Barbara J. MacDougall against Oscar Long in the Superior Court as the result of an action founded upon the same collision.
Subject to the exception of the plaintiff, the judge permitted the defendant to file an amendment setting up that a judgment had been entered in the case of Barbara J. MacDougall against Oscar Long, in Norfolk County, and also admitted in evidence the writ, declaration, answer, agreement for judgment and docket entries in that case. From these it appeared that the said action was based upon the same collision of automobiles which are concerned in the instant case. The record further discloses that attorneys appeared for Oscar Long and, without any trial of the facts, agreed to a judgment of $350 in behalf of Barbara J. MacDougall against Oscar Long, and to a further entry of “ judgment satisfied.” During the course of the trial it was in evidence, and was all the evidence material to the issue raised by the bill of exceptions, that Oscar Long was insured, and had a policy of insurance in the Union Indemnity Company; that a summons was served upon him in an action of Barbara J. MacDougall against Oscar Long; that he turned the summons over to his insurance broker and did not know what happened to it afterwards; that he was not able to find his insurance policy; and that he did not know and never spoke to any member of the firm of attorneys who appeared for him, and never authorized them to agree to any judgment against him. The jury found for the plaintiff and assessed damages. The judge set this verdict aside under leave reserved. To this action and to the action of the judge in allowing amendments to' the answer setting up the judgment as aforesaid the plaintiff excepted.
“ The motion upon which the verdict was set aside *388under the leave reserved was allowed upon the ground that the judgment hereinbefore referred to was res judicata, and whether this judgment did amount to res judicata as between these parties is the only question raised by this bill ” of exceptions.
The parties in the action of MacDougall against Long lived in this Commonwealth. The court which rendered the judgment against Long had jurisdiction of the subject matter and of the party defendant in the action perforce of its summons, which the defendant admitted was served upon him. A domestic judgment rendered by a court of general jurisdiction in the absence of fraud is conclusive upon the parties to the writ affected by it, and collaterally cannot be impeached by evidence of want of authority to appear or to act for the defendant or for any other cause. Finneran v. Leonard, 7 Allen, 54. Young v. Watson, 155 Mass. 77. Savage v. Welch, 246 Mass. 170, 176. Biggio v. Magee, 272 Mass. 185. The defendant’s relief in such a case is found in a proper application for review or writ of error, and in exceptional cases by a bill in equity. Hendrick v. Whittemore, 105 Mass. 23. Brooks v. Twitchell, 182 Mass. 443. Joyce v. Thompson, 229 Mass. 106. On the above facts, which are not disputed, the motions to amend were within the discretionary power of the judge, the judgment was properly admitted in evidence and was res judicata as between the parties.

Exceptions overruled.